DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2022 and 2/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
In claims 1 and 11 the following is not disclosed: 
The claims require “the third valve connecting to the first fluid path between the first fluid outlet and the first valve; and control circuitry configured to selectively control the first valve to provide a mixture of fluids from the first and second fluid reservoir to the first welding tool, via the first fluid outlet, when the first welding tool is being used.” But it is noted that figures 2 and 4 each disclose the “second fluid outlet” 154b provides for the mixture of fluids to the welding tool; and the first fluid line does not disclose providing the fluid mixture (based on the check valve 206 (or custom valve 452) only providing a single mixing line at the second fluid path 102b; 
In claim 4 and 14: “a fourth valve having a fourth valve passage interposed in the second fluid path between the second fluid outlet and third valve, the fourth valve having a fourth plunger configured to open or close the fourth valve passage” where it is noted that the figures 2 and 4 disclose the fourth valve in the first fluid path 102a; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recite “…control circuitry configured to selectively control the first valve to provide a mixture of fluids from the first and second fluid reservoir to the first welding tool, via the first fluid outlet, when the first welding tool is being used”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear how or in what way the control circuitry is providing the mixing of the fluids when the fluid in the second fluid path cannot pass to the first fluid path due to the check valve, or should the fluid path ways be interpreted contrary to the written description as arguably inverted (i.e. the first fluid path is the second fluid path and vice versa?) In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claims 4 and 14 each recite “a fourth valve having a fourth valve passage interposed in the second fluid path between the second fluid outlet and third valve, the fourth valve having a fourth plunger configured to open or close the fourth valve passage”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, where it is unclear from a reading of the written description in light of the claims if the fourth valve should be in the first or second fluid path (i.e. the claim has the fourth valve is in the second fluid path, but the written description and figures have the fourth valve 156 in the first fluid path, or should the path ways be inverted as discussed above?)  In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-13 and 20 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Wada (US 2018/0290229) or, in the alternative, under 35 U.S.C. 103 as obvious over Wada and further in view of Salsich (US 8754348.)

Wada discloses in claims 1 and 11:  (see at least annotated figure 8 below)

    PNG
    media_image1.png
    460
    683
    media_image1.png
    Greyscale

A welding-type power supply/wire feeder (70 figure 8 is a GMA (see paragraphs 0005-0007 and 0081, as applied to the embodiment in figure 8, paragraph 0053, and paragraphs 0163-0177), where the GMA 13 includes a wire feeder and power supply) , comprising: a first fluid inlet (any one of port supply into solenoid valve 76, 77, 78) configured for fluid connection with a first fluid reservoir (i.e. any one of 71, 72, 73 of the first through third gases); a second fluid inlet (any one of port supply into solenoid valve 76, 77, 78) configured for fluid connection with a second fluid reservoir (i.e. any one of 71, 72, 73 of the first through third gases), the second fluid inlet being connected to a second fluid path (i.e. through 81, 82 or 83 flow meters at 1001, 1002, 1003, and each exiting past check valve outlets 91, 92, 93 for establishing fluid flow communication between the lines/fluid flow paths as the case may be…) of the welding-type power supply; a first fluid outlet (outlets 91, 92, 93 and it is noted that a manifold/gas mixer outlet may be provided at the junction of the flow from each line per paragraph 0168) configured for fluid connection with a first welding tool (such as a welding tool at 75 for one of any appropriate tool/workpiece to be welded, as applied to figure 8 embodiment of the figure 1 embodiment, per paragraph 0070, the workpieces requiring different gas mixes etc…), the first fluid outlet being fluidly connected with the first fluid inlet through a first fluid path (id, 1001, 1002, 1003); a first valve (solenoid valves 76, 77, 78; needle valves 85, 86, 87 (although other valves may be used to flow regulate per paragraph 0078), both in combination with the flow meters 81, 82, 83, and in one embodiment electrically connected to the control unit 79 as applied from embodiment as discussed paragraphs 0080, 0087, 0088 and 0089, where the solenoid valve 24/76, flow regulating valve 25/85 (needle valve) and flow meter 26/81 are controlled by the control device of the GMA welding device 13, for the purpose of providing more automated control as discussed in paragraph 0174) having a first valve passage (as required) interposed in the first fluid path between the first fluid inlet (id) and first fluid outlet (id), the first valve having a first plunger (the needle valves have axially reciprocating variably adjustable plungers in 85, 86, 87 and are…) configured to adjustably restrict the first valve passage via a plurality of first steady state plunger positions (via control unit 79 per electrically controlled embodiment discussed above); a third valve (check valves 91, 92, 93) in fluid communication with the first fluid path and second fluid path (i.e. when one of the check valves opens, it creates fluid communication with the other open check valves for providing gas mixing), the third valve connecting to the first fluid path between the first fluid outlet (i.e. the outlet which is beyond the actual valve itself) and the first valve; and control circuitry (the program operating the in the control unit must be executable on circuitry of the control unit, and as previously discussed via control unit paragraph 0088) configured to selectively control the first valve to provide a mixture of fluids from the first and second fluid reservoir to the first welding tool, via the first fluid outlet, when the first welding tool is being used (as discussed, the control unit controls the weld device based on the program stored in the storage unit, to mix the fluids as required for the desired welding.)  
If it could be persuasively argued at some future unforeseen date that Wada Figure 8 embodiment does not explicitly disclose: the control unit circuitry controlling a (first, second or third) valve solenoid plunger variably (i.e. a proportional flow regulating solenoid valves with plungers); Salsich teaches: the control unit circuitry controlling the (first) valve solenoid plunger variably (see abstract, and  a solenoid valves 58A,B with flow regulating plungers (44/62), provided for the purpose of regulating pressurized mixed gas to a torch); and Considering that Wada teaches, utilizing any other type of flow regulating valves for fluid flow control as discussed above; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of electrically controlled needle regulating valves of Wada,  proportional flow regulating solenoid valves with plungers as taught in Salsich, with the control unit circuitry of Wada as taught in Salsich, provided for controlling the (first, second or third) valve solenoid plungers variably as taught in Salsich, with each with a flow regulating plunger as taught therein, all provided for the purpose of regulating pressurized mixed gas to a weld tool as taught in both Wada and Salsich, where it is noted that the substitution of one known element (the needle variable flow regulating valves of Wada) for another known element (the proportional flow regulating solenoid valves with plungers of Salsich) would have yielded (and obtained) predictable results, namely the fluid flow regulation through the valves thereof, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007); MPEP 2143.

Wada discloses (or as modified for the reasons discussed above) in claims 2 and 12:  further comprising: a second valve (solenoid valves 76, 77, 78; or needle valves 85, 86, 87 (although other valves may be used to flow regulate per paragraph 0078)) having a second valve passage interposed in the second fluid path (1001, 1002, 1003) between the second fluid inlet and the third valve (91, 92, 93), the second valve having a second plunger (i.e. the reciprocating needle plunger of 86, or as Wada modified by Salsich for the reasons discussed above, the second proportional solenoid (i.e. 58A,B) fluid regulating valve with plunger) configured to adjustably restrict the second valve passage via a plurality of second steady state plunger positions (i.e. between fully open/closed), wherein the control circuitry is configured to selectively control the first valve and second valve (as taught and/or modified above) to provide the mixture of fluids from the first and second fluid reservoirs to the first welding tool, via the first fluid outlet, when the first welding tool is being used.

Wada discloses (or as modified for the reasons discussed above) in claims 3 and 13:  further comprising a second fluid outlet (the outlet at 91,92,93) configured for fluid connection with a second welding tool (as discussed above, the choice of application providing the desired fluid gas flow mix and tool attachment, per paragraph 0070) , the second fluid inlet being fluidly connected with the second fluid outlet through the second fluid path (i.e. 1001, 1002, 1003), and the third valve (i.e. 91, 92, 93) connecting to the second fluid path between the second valve and the second outlet.

Wada discloses (or as modified for the reasons discussed above) in claim 10:  The welding-type power supply of claim 1, further comprising power conversion circuitry (in control GMA paragraph 0081) configured to convert input power to welding-type output power and deliver the welding-type output power to the first welding tool (as necessarily the case.) 

Wada discloses (or as modified for the reasons discussed above) in claim 20:  The welding wire feeder of claim 11, further comprising a feed roller (at 15 figure 5 as applied to embodiment of figure 8) configured to feed welding wire to the first welding-type tool.
Allowable Subject Matter
Claims 4 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Dependent claims 5-9 and 15-19 would be allowable merely as they depend from what would be an allowable parent claim, and include all the limitations therein. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in dependent claims 4 and 14 the following: “a fourth valve having a fourth valve passage interposed in the second fluid path between the second fluid outlet and third valve, the fourth valve having a fourth plunger configured to open or close the fourth valve passage” in combination with the other limitations set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753